CONFESSION OF ERROR

PER CURIAM.
Upon the State’s proper confession of error, we reverse the defendant’s sentence and remand for entry of a written sentencing order that is consistent with the trial court’s oral pronouncement. See Turner v. State, 731 So.2d 809 (Fla. 3d DCA 1999); Tannehill v. State, 712 So.2d 438 (Fla. 3d DCA 1998). Specifically, the transcripts show that the trial court sentenced the defendant to concurrent sentences of 86 months for Count 1 and Count 2 in Circuit Court Case No. 94-31780, to be served consecutively to the sentence received in the defendant’s probation revocation in Circuit Court Case No. 93-48317. As a result of the State’s confession of error, the remaining issues raised by the defendant are rendered moot.
Reversed and remanded.